Order entered July 11, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01033-CV

   DEMETRA JEFFERSON WYSINGER FOR AND AS POA FOR DEMONDRIA
 JEFFERSON, TYSWAYLA MITCHELL, PRINCE LOUIS WYSINGER AND MINOR
                       CHILDREN, Appellant

                                             V.

   GEICO COUNTY MUTUAL INSURANCE, FARMERS INSURANCE, AND RON
                 MONTGOMERY MOTORS, Appellees

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-00628-E

                                         ORDER
      Before the Court is appellant’s July 10, 2018 motion for extension of time to file reply

brief. We GRANT the motion and ORDER the brief be filed no later than July 23, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE